PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON


                                                              for
                                                                                                      Dec 27, 2019
                                             Eastern District of Washington                               SEAN F. MCAVOY, CLERK




 U.S.A. vs.                   Porter, Matthew Paul                        Docket No.             2:19CR00186-RMP-1


                                  Petition for Action on Conditions of Pretrial Release

COMES NOW Chris Heinen, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Matthew Paul Porter, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 19th day of November 2019, under the following conditions:

Standard Condition #6: Defendant shall report to the United States Probation Office before or immediately after release
and shall report as often as they direct, at such times and in such manner as they direct.

           RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #7: Matthew Paul Porter failed to report to the U.S. Probation Office as directed on December 26, 2019.

On November 27, 2019, the conditions of pretrial release supervision were reviewed with Mr. Porter. Mr. Porter
acknowledged an understanding of the conditions, which included standard condition number 6.

On December 23, 2019, Mr. Porter reported to the U.S. Probation Office in Spokane prior to and following his scheduled
Court hearing on the day in question before Your Honor. As a part of these contacts, Mr. Porter attempted to defeat the
urinalysis testing process, and ultimately admitted to ingesting both methamphetamine and heroin. This conduct was
previously reported to the Court on the petition dated December 23, 2019. Mr. Porter was directed to again report back to
the U.S. Probation Office on December 26, 2019. Mr. Porter has since failed to report as directed, and as a result, his current
level of compliance with his conditions of release as ordered by the Court is unknown.

         PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                              PREVIOUSLY REPORTED TO THE COURT

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:       December 27, 2019
                                                                    by      s/Chris Heinen
                                                                            Chris Heinen
                                                                            U.S. Pretrial Services Officer
  PS-8
  Re: Porter, Matthew Paul
  December 27, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[X ]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      12/27/2019

                                                                      Date
